Form G5 (20370105_bko)

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS
Eastern Division

BK No.: — 17-09308
Gointly Administered)
Chapter: 7

Honorable Carol A. Doyle

In Re:
Mack Industries, Ltd., et al.,

Debtor(s)

Order Approving Settlement Procedures

The motion of Ronald R. Peterson, not individually but in his capacity as the trustee (the
“Trustee”) for the bankruptcy estates (the “Estates”) of Mack Industries, Ltd., et al. (collectively, the
“Debtors”), to approve settlement procedures for certain Avoidance Actions, due notice having been
given to all parties in interest and the Court having been informed of the factors supporting the
proposed settlement procedures, is Granted. IT IS HEREBY ORDERED that:

1, The Motion is granted as provided herein.

2. The following procedures apply to settlements of Avoidance Actions (as defined in the motion):

a. Trustee shall evaluate the Claim based on the information in his possession and negotiate
settlement of the Claim in his business judgment.

b. Trustee may execute any documents or do any act that is required to effectuate such a
settlement.

c. For Avoidance Actions with a demand of $50,000 or less, the Trustee may settle without
further notice or order of this Court.

d. For Avoidance Actions with a demand in excess of $50,000, the Trustee shall send 14 days’
notice of the settlement to all parties to this case registered in the CM/ECF system, who may then
request that a hearing be set. If no hearing is requested on or before the 14th dey, the Trustee may
proceed with the settlement without further order of this Court. ]

Mv

’ fe,
fo# fe :
: EN
s a ‘ |
ff Le
Be fe ‘ ee

Satol A. Doyle
Dated: / ¥ fit United States Bankruptcy Judge

Lo
Enter:

 
 

Honorable

Prepared by:

William J. Factor (6205675)

Jeffrey K. Paulsen (6300528)
Ariane Holtschlag (6294327)
FACTORLAW

105 W. Madison, Suite 1500

Chicago, IL 60602

Tel: (312) 878-4830
